         Case 1:19-cv-02894-EGS Document 36 Filed 05/24/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



  HEALTHY GULF,

                        Plaintiff,

                 v.                                   Civil Action No. 19-2894 (EGS)


  DAVID BERNHARDT, et al.

                        Defendants.




                                     NOTICE OF DISMISSAL

       In light of the attached letter from Defendants, Plaintiff Healthy Gulf voluntarily

dismisses its action under Federal Rule of Civil Procedure 41(a)(1)(A)(i) with prejudice. The

parties have conferred and agreed to pay their own costs and fees.




May 24, 2021                                           Respectfully submitted,


                                                       /s/ Kristen P. Miller

                                                       Kristen P. Miller (DC Bar No. 220627)
                                                       Democracy Forward Foundation
                                                       P.O. Box 34553
                                                       Washington, DC 20043
                                                       (202) 639-6500
                                                       kmiller@democracyforward.org



                                                        Counsel for Plaintiff



                                                1
